Vinje, J.
The defendant attacks the verdict (1) because the evidence does not sustain the finding that the walk was *453insufficient for public travel; (2) because tbe defendant was not charged with notice of its insufficiency; and (3) because tbe damages are excessive. We bave carefully examined tbe evidence, and as to each contention tbe result of tbe examination is adverse to tbe defendant. Tbe findings complained of are not only sustained by credible evidence, but ¡seem to be based upon a preponderance thereof. A verdict will not be set aside if there is any credible evidence to sustain it. Beyer v. St. Paul F. & M. Ins. Co. 112 Wis. 138, 88 N. W. 57; Smith v. Reed, 141 Wis. 483, 124 N. W. 489. Since tbe jurisprudence of tbe state would not be enriched by a statement of tbe evidence sustaining tbe verdict, none will be made.
By the Court. — Judgment affirmed.